Citation Nr: 1215073	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a bilateral thumb disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967. 

In March 2011, the Board of Veterans' Appeals (Board) dismissed the Veteran's claim for service connection for a skin disorder and remanded the issues listed on the title page to the Department of Veterans Affairs (VA) regional office in Muskogee, Oklahoma (RO) for examination and a nexus opinion, in response to a July 2010 United States Court of Appeals for Veterans Claims (Court) Order, which was based on a July 2010 Joint Motion For Partial Remand.  VA examinations with nexus opinions were obtained in May 2011.

Consequently, there has been substantial compliance with the March 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).

The Veteran testified at a video conference hearing in October 2009 before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.



FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for a psychiatric disorder, bilateral hearing loss, tinnitus, a left ankle disorder, a bilateral knee disorder, and a bilateral thumb disorder; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he currently has hearing loss, tinnitus, a left ankle disorder, a bilateral knee disorder, and a bilateral thumb disorder due to service are not competent.

3.  The VA opinion on VA compensation and pension evaluation in May 2011 that the Veteran's current anxiety disorder is causally related to service is competent, credible, and probative evidence.

4.  The VA opinion on VA compensation and pension evaluation in May 2011 that the Veteran's hearing loss, tinnitus, left ankle disorder, bilateral knee disorder, and bilateral thumb disorder are not due to service is competent, credible, and probative evidence.

5.  The Veteran has an anxiety disorder that is causally related to service.

6.  The Veteran does not have a hearing loss that is causally related to service.

7.  The Veteran does not have tinnitus that is causally related to service.

8.  The Veteran does not have a left ankle disorder that is causally related to service.

9.  The Veteran does not have a bilateral knee disorder that is causally related to service.

10.  The Veteran does not have a bilateral thumb disorder that is causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for an anxiety disorder are met.  38 U.S.C.A.§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for the establishment of service connection for bilateral hearing loss are not met as the disorder was not incurred in or aggravated by active duty; nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).   

3.  The criteria for the establishment of service connection for tinnitus are not met.  38 U.S.C.A.§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for the establishment of service connection for a left ankle disorder are not met.  38 U.S.C.A.§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for the establishment of service connection for a bilateral knee disorder are not met.  38 U.S.C.A.§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  The criteria for the establishment of service connection for a bilateral thumb disorder are not met.  38 U.S.C.A.§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in September 2006, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the letter. 

In compliance with the duty to notify the Veteran of what information would substantiate his claims, the Veteran was informed in the September 2006 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA audiological, psychiatric, and orthopedic examinations were conducted in May 2011.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his October 2009 video conference hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the October 2009 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  


Analyses of the Claims

The Veteran seeks service connection for a psychiatric disorder, a bilateral hearing loss, tinnitus, a left ankle disorder, a bilateral knee disorder, and a bilateral thumb disorder.  He has contended, including at his video conference hearing, that all of these disorders are related to his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In the case of sensorineural hearing loss in the frequencies of 500 to 4000 hertz, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 
As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Although the Courts have also held that laypersons are competent to report symptoms regarding tinnitus as here, the determination of competency is different than that of credibility.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that the Veteran twisted his left ankle in March 1964; there was no fracture, and the diagnosis was sprain.  A sprain of the left thumb was reported in June 1965.  The Veteran was hospitalized in December 1965 for Stevens-Johnson syndrome; after hospital discharge, he had recurrent urticaria controlled by Benadryl.  It was noted that the Veteran had an emotional crisis shortly before the onset of hives.  It was reported in February 1966 that the Veteran was taking given Librium.  There were no pertinent complaints or findings on separation medical history and medical examination reports in May 1967; pure tone thresholds in both ears on the Veteran's separation audiogram were 10 decibels or lower at all frequencies.  It was noted that the Veteran had some difficulty adjusting to school.  It was reported in June 1967 that the Veteran had medial collateral ligament strain of the right knee secondary to tennis; X-rays of the knee were negative.

The Veteran's son submitted a statement in August 2006 on the Veteran's behavioral changes over the years.  

The Veteran was hospitalized at the Bone and Joint Hospital in January 1986 for internal derangement of the right knee; he underwent arthroscopy and partial medial meniscectomy.  An old partial tear of the anterior cruciate ligament of the right knee was also noted.

VA treatment records dated from July 2006 to February 2009 reveal treatment for psychiatric and joint problems.  It was reported in July 2006 that the Veteran gave a history of anxiety/depression with treatment dating back to service.  Anxiety and depression were diagnosed in October 2006.  Illness noted in March 2007 included hearing loss.  A right thumb injury was reported in May 2008.

The Veteran testified at his video conference hearing in October 2009 that his psychiatric problems started in service as stomach and skin problems; that he was treated for psychiatric problems soon after service but the records are no longer available; that his hearing and tinnitus problems began in service due to exposure to acoustic trauma from jet engines; and that he injured his ankle, knees, and thumbs in service.

VA and private audiological examinations in June 2008, February 2010, and April 2010 reveal complaints of tinnitus and findings of significant bilateral sensorineural hearing loss.

The Veteran complained on VA joint evaluation in May 2011 of joint problems that began in service.  The examiner diagnosed chronic strain of the right knee, status post surgery; degenerative joint disease of the left knee; chronic strain of the left ankle; and intermittent strain of the thumbs.  After review of the claims file and examination of the Veteran, the examiner concluded that the diagnosed joint disorders were less likely as not caused or aggravated by service because there was only one notation in service of an injury to the left ankle, left thumb, and right knee, with no post-service problem until many years after service discharge.  Consequently, the Veteran's injuries in service were not considered the beginning of a chronic disorder.

The Veteran also underwent VA psychiatric evaluation in May 2011.  The examiner noted the Veteran's narrative of chronic anxiety symptoms since service, which included excessive worry and tension, feeling edgy, difficulty concentrating, muscle tension, and being easily startled.  The Veteran reported being treated with "Trivial" in 1968 and 1972 by a doctor who concluded that his complaints of heart symptoms were stress related.  He was later treated with Paxil and Zoloft and was eventually fired as a teacher because of his inability to deal with his students.  The Veteran denied currently being depressed and said that he had learned to handle his anxiety on his own.  

After review of the claims file and examination of the Veteran, the diagnoses in May 2011 were major depression, recurrent, with anxious features; and generalized anxiety disorder.  According to the examiner, the Veteran did not currently have a diagnosable psychiatric disorder because of his denial of current feelings of depressed mood or anxiety causing social and occupational impairment.  However, the examiner also noted the Veteran's "emotional crisis" in service and his use of Librium, as well as his post-service history of continued problems, and concluded that the Veteran had described a pattern of symptomatology consistent with a person who had struggled with anxiety at least intermittently with varying degrees of severity since service.  Therefore, the examiner found that it was at least as likely as not that the Veteran experienced an anxiety reaction in service that was aggravated or caused by his military experience.  

The Veteran was provided a VA audiological evaluation in May 2011, which included review of the claims file.  The Veteran noted hearing loss since service exposure to aircraft noise.  An audiogram showed bilateral sensorineural hearing loss beginning at 1500 hertz on the right and at 5000 hertz on the left.  The audiologist concluded that the Veteran's current hearing loss and complaints of tinnitus were less likely as not related to service noise exposure because there were no complaints of findings of hearing loss or tinnitus in service or until many years after discharge.  The audiologist noted that, according to the Institute of Medicine report on noise exposure in the military, noise induced hearing loss occurred soon after exposure rather than weeks, months, or years after exposure.

The Veteran testified at his video conference hearing in October 2009 that he began experiencing psychiatric problems in service, which were originally manifested as gastrointestinal and skin disorders; that he was exposed to acoustic trauma in service from aircraft engines; and that his service treatment records show that he injured his ankle, knees, and thumbs in service.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

With respect to the claim for service connection for a psychiatric disorder, the Board notes that there is a notation in January 1966 of an "emotional crisis" and that the Veteran was given Librium.  He filed a claim for service connection for a psychiatric disorder in August 2006.  The Veteran has provided a history, including at his October 2009 video conference hearing, of treatment for anxiety and depression since service, even though the treatment reports are no longer available.  Anxiety and depression were diagnosed on VA treatment records dated in October 2006.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Although the VA examiner concluded in May 2011 that the Veteran did not have a current psychiatric disorder, it was noted that the service treatment records and the Veteran's history showed a pattern of symptomatology consistent with a person who had struggled with anxiety at least intermittently with varying degrees of severity since service.  Therefore, the examiner found, at least as likely as not, that the Veteran experienced an anxiety reaction in service that was aggravated or caused by his military experience.  Consequently, because there is medical evidence during the appeal period of an anxiety disorder due to service, service connection for an anxiety disorder is warranted.

The above evidence reveals that the initial notation of a problem with hearing loss or tinnitus was not until March 2007, which is many years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  Moreover, the only nexus opinion on file, the VA audiological opinion in May 2011, which is based on a review of the claims file and evaluation of the Veteran, is against the claim.  Consequently service connection for bilateral hearing loss and tinnitus is denied.

The Board notes that although there is one notation prior to separation examination of injury to the left ankle and one f injury to the left thumb, the Veteran did not complain of a chronic ankle or thumb disorder on his May 1967 separation medical history report and no ankle or thumb disorder was found on separation medical evaluation in May 1967.  Strain of the right medial collateral ligament was noted in June 1967.  The initial post-service evidence of a joint disorder was not until the Veteran was hospitalized for internal derangement of the right knee in January 1986, which is many years after service separation.  Moreover, the findings in 1986 involved the medial meniscus and anterior cruciate ligament, rather than the medial collateral ligament.  The only other post-service treatment involved the left knee and right thumb, which were not injured in service.  After reviewing the claim file and examining the Veteran in May 2011, the VA examiner concluded that because the Veteran's service joint injuries were not indicative of a chronic disability, any current ankle, knee, or thumb disorder was not related to service injury.  Therefore, service connection for disorders of the left ankle, knees, and thumbs is denied.
While the Veteran is competent to report his symptoms, he is not competent to opine that he currently has hearing loss, tinnitus, a left ankle disorder, a knee disorder, or a thumb disorder due to service.  The Veteran's service treatment records do not show a chronic hearing loss, tinnitus, left ankle disorder, knee disorder, or thumb disorder and the only nexus opinions on file are against the claims.  Consequently, the Veteran's contentions are not considered credible and service connection for bilateral hearing loss, tinnitus, a left ankle disorder, a knee disorder, and a thumb disorder is denied. 

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an anxiety disorder is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left ankle disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral thumb disorder is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


